UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4977


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMMY LEE MEBANE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00301-WO-2)


Submitted:   September 16, 2013           Decided:   October 29, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Stephen T. Inman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sammy Lee Mebane, Jr., pleaded guilty to possession of

a firearm after sustaining a prior conviction for an offense

punishable    by    a   term    exceeding       one   year    of    imprisonment,          in

violation     of   18     U.S.C.     §    922(g)(1).          The        district    court

sentenced Mebane to seventy-eight months of imprisonment, with

twenty-eight months to run concurrently with any sentence Mebane

would receive for pending related state charges.                             Mebane now

appeals.     Finding no error, we affirm.

             Mebane       argues    on     appeal      that        the     sentence        is

substantively unreasonable because the district court did not

impose a sentence entirely concurrent to the un-imposed state

sentence.     We review a sentence for reasonableness, applying an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).            A district court has the discretion to

impose   a   federal      sentence       concurrent    to,     consecutive          to,    or

partially    concurrent        to   any    un-imposed    state       sentence.            See

Sester v. United States, 132 S. Ct. 1463, 1468-69 (2012).                                  In

deciding whether to run a sentence concurrently or consecutively

to another sentence, the court must consider the factors in 18

U.S.C. § 3553(a).         18 U.S.C. § 3584(b).

             We    have     thoroughly      reviewed         the    record     and        the

relevant legal authorities and conclude that the court’s below-

                                            2
Guidelines sentence, imposed partially concurrent with the un-

imposed      state   sentence,    is   reasonable.     The     district     court

recognized its authority to sentence Mebane either consecutively

to    or     concurrently       with   the   un-imposed      state     sentence,

thoroughly considered and discussed the parties’ arguments and

the   § 3553(a)      factors,    and   exhaustively   explained       the   chosen

sentence.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal      contentions   are    adequately   presented    in    the    materials

before this court and argument would not aid in the decisional

process.



                                                                        AFFIRMED




                                         3